DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 07/21/2022, with respect to the objections and prior art rejections have been fully considered and are persuasive, applicant’s amended claims 1 and 15 overcomes the prior art of record as the prior art does not disclose nor render obvious the newly recited limitations directed towards the supports on each rectangle corner and joining at the joint.  The objections and rejections of the office action dated 04/21/2022 have been withdrawn. 
Applicant’s amendments introduces new issues, see updated rejections below.

Claim Objections
Claim 1 and 15 objected to because of the following informalities:  
In the amended language of claims 1 and 15, “the first joint” should read –the first rotating joint-- and “the second joint” should read –the second rotating joint—to remain consistent with the previously established language.
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 15 has amended language that recites:
“and wherein the first rotary vane defines a first rotational axis and the second rotary vane defines a second rotational axis; wherein the first rotational axis is orthogonal to the second rotational axis”

	It is unclear how this amended language further limits the claims because the original claims already recite “wherein the first and second rotary vane actuators are affixed to each other and positioned such that a rotational axis of the first rotary vane actuator is orthogonal to a rotational axis of the second rotary vane actuator”. As claim 1 and 15 already recite “a rotational axis” for the first and second rotary actuators, it is unclear how the further recitations of a first rotational axis and second rotational axis are differentiated from the previously established axes. Perhaps the intent was to define the manner in which the axes are orthogonal relative to each other, such as indicating that the two axes orthogonal when they are superimposed on a horizontal plane parallel to a plane defined by the surface of the rectangular base mount that the supports extend from? As currently written, it is unclear how the axes are differentiated from each other and how the previously established rotation axis of the first and second rotary vane actuator are different from the “first rotational axis” and “the second rotational axis” in the amended language.

Claim 1 and 15 recites "each corner of the rectangle is connected to a first support of the first plurality of supports and first supports from opposite sides of the rectangle join at the first joint". It is unclear as to whether this means all four corners is coupled to a single first support of the first plurality of supports, or if this means that each of the corners is coupled to its own separate support within the first plurality of supports. 

	Claims 1 and 15 recite the solar surface and the base mount being “rectangular” and then proceeds to recite “the rectangle”. It is unclear which of these two rectangular structures are being referred to with the recitation of “the rectangle” after the two rectangular structures have been established because the claim language has not distinguished between either structure with the term “the rectangle”. The claim language should be revised to distinguish each “rectangle” and provide explicitly antecedent basis for the term “rectangle” in association with the solar surface and the base mount.
Claim 1 recites the limitation "the rectangle" in lines 20, 22, etc. There is insufficient antecedent basis for this limitation in the claim. While the solar surface is recited to be rectangular, the term “rectangle” has not been used in the claims. 
Claim 15 recites the limitation “the rectangle” in lines 16, 18, etc. There is insufficient antecedent basis for this limitation in the claim. While the solar surface is recited to be rectangular, the term “rectangle” has not been used in the claims.


Examiner proposes the following amendments to overcome the U.S.C. 112 rejections above pertaining to the rectangle issue and the issue pertaining to the configuration of the first support.
Claim 1 lines 20-22, as well as Claim 15 lines 16-18
"wherein the solar surface is rectangular and each corner of the rectangle is connected to a first support of the first plurality of supports and the first supports from opposite sides of the rectangle join at the first joint"
Should read
--wherein the solar surface is rectangular and each corner of the rectangular solar surface is connected to a respective first support of the first plurality of supports and the respective first supports from opposite sides of the rectangular solar surface join at the first joint--

Claim 1 lines 24-26, as well as claims 15 lines 20-22
"wherein the base mount is rectangular and each corner of the rectangle is connected to a second support of the second plurality of supports and the second supports from opposite sides of the rectangle join at the second joint"
Has been changed to
--wherein the base mount is rectangular and each corner of the rectangular base mount is connected to a respective second support of the second plurality of supports and the respective second supports from opposite sides of the rectangular base mount join at the second joint--

By replacing "the rectangle" with --the rectangular solar surface-- and --the rectangular base mount-- as appropriate, these structures are now explicitly referred to and removes any ambiguity pertaining to the two previously recited rectangles.
By replacing "a first support" with --a respective first support—and “a second support” with –a respective second support- in the claims, ambiguity pertaining to the configuration of the supports is removed

Dependent claims that depend from claims 1 and 15 are indefinite because they depend from an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 16 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 3, 16 and 17 appear to repeat limitations already required in amended claim 1 and 15 and therefore do not further limit the claims.
Applicant’s claim 2 and 16 appear to rename a “support” to a “holding member” which does not appear to further limit the claims. Claim 1 and 15 already recite “the first supports from opposite sides of the rectangle join at the first joint”, in this case the “rectangle” is referring to the solar surface, therefore the supports are already recited to connect the first joint to the solar surface.
Claim 3 and 17 do not appear to further limit the claims because claim 1 and 15, respectively, as they already recites “the second supports from opposite sides of the rectangle join at the second joint”, in this case the “rectangle” is referring to the base mount, therefore the supports are already recited to connected to second joint to the base mount.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-10, 12-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanchez Vega (US 10330345) discloses a support connected to each of the corners of a rectangular solar surface

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	August 5, 2022